DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Final Rejection
Claims 8-12 are pending for examination.  Claims 1-7 are withdrawn. 
No claim is amended in the response filed 11/9/2020.
Response to Amendment
The rejection of claim(s) 8-10 and 12 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Minier et al. (Covalent Immobilization of Lysozyme on Stainless Steel.  Interface Spectroscopic Characterization and Measurement of Enzymatic Activity, Langmuir 2005, 21, 5957-5965) is maintained.
The rejection of claim 11 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minier et al. (Covalent Immobilization of Lysozyme on Stainless Steel.  Interface Spectroscopic Characterization and Measurement of Enzymatic Activity, Langmuir 2005, 21, 5957-5965) in view of Manning (US 20030089381A1) is maintained.
The rejection of claims 8-12 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. US 9828597B2 is maintained.
The provisional rejection of claims 8-12 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/900,404
The provisional rejection of claims 8-12 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/258,557 is maintained.
The provisional rejection of claims 8-12 on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of copending Application No. US 15/790,846 is maintained.
Response to Arguments
Applicant's arguments filed 11/9/2020 have been fully considered but they are not persuasive. Applicants urge that Minier do not teach a linker moiety covalently linking said protein to a surface of said substrate by an amide bond and that the linker moiety is “between a free amine of said protein and said outer surface of said substrate.”  In response, this is not found persuasive because Minier et al. teach on page 5965 left col, that the two typical amide I and amide II bands were observed on the spectra, indicating that HEWL indeed adsorbed to both substrates.  Accordingly, the rejections are maintained. 
Claim Rejections - 35 USC § 102 and/or 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 8-10 and 12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Minier et al. (Covalent Immobilization of Lysozyme on Stainless Steel.  Interface Spectroscopic Characterization and Measurement of Enzymatic Activity, Langmuir 2005, 21, 5957-5965) (See attached pdf).


The digestive protein comprises a glycosidase lysozyme, meeting claim 9.  See 3rd line of abstract.
Regarding the free amine of claim 10, Minier et al. teach that to covalently attach
HEWL to the amine-containing silane layer, a cross-linker is needed. The dialdehyde glutaraldehyde provides a convenient means to cross-link proteins via their free amino groups (lysines and the N-terminal group) to aminated solid substrates.25 It readily condenses with primary amines to yield Schiff bases, providing a convenient way to conjugate two amine-containing molecules together. The five-carbon-atom chain length of the crosslinker may also enable an increase in the distance between the protein and the metallic surface.  See page 5963 right side column under the heading Immobilization of HEWL. 
	The limitation to claim 12, is met by Miner et al. teaching on page 5958 (left side column, last sentence of 1st paragraph) the Incorporation of lysozyme into polymeric packaging film structure induced a bactericidal effect. See also Fig 7 as a graphic of .
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minier et al. (Covalent Immobilization of Lysozyme on Stainless Steel.  Interface Spectroscopic Characterization and Measurement of Enzymatic Activity, Langmuir 2005, 21, 5957-5965) (See attached pdf) as applied to claims 8-10 and 12 above and further in view of Manning (US 20030089381A1).
Minier et al. is relied upon as set forth above.  Minier et al. Figures 1 and 7 and pages 5958-5963 illustrate cross-linking of various kinds of catalytically active enzymes proteins using the dialdehyde glutaraldehyde (GA) (Figure 1) were immobilized on silicon, platinum, titanium oxide, gold and some metallic alloys in general.  However, Minier et al. does not teach the lipase enzyme of claim 11.
Manning (US 20030089381A1) teach a cleaning composition comprising: (a) an enzyme in an amount effective to promote cleaning; (b) viable microorganisms in an amount effective to degrade and promote the degradation of organic materials; (c) a surfactant; and (d) an aqueous carrier; said cleaning composition maintaining at least 95% enzymatic activity.  See abstract.  Manning et al. guide one of ordinary skill to the claimed lipase in [0040] teaching the beneficial utility of lipases in reducing pitch deposits on rolls and other equipment.  See also claim 9. 
It would have been obvious, to one of ordinary skill in the art, at the time the invention was made, to modify Minier et al. with the claimed lipase enzyme in their .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. US 9828597B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
claims 1-12 of US 9828597B2 encompassing a digestive protein capable of decomposing a stain material which limitations of the patented case are encompassed by the instantly claimed digestive protein capable of decomposing a stain forming molecule by covalent attachment by an amide bond.
Claims 8-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/900,404. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 of copending Application No. 16/900,404 encompassing a lysozyme digestive protein composition capable of decomposing a microbe (ie: bacteria, archaea, fungi, protozoa, algae, and viruses) which is encompassed by the instantly claimed digestive protein capable of decomposing a stain forming molecule by covalent attachment by an amide bond..
Claims 8-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/258,557. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of copending Application No. 16/258,557 encompass a digestive protein having activity in excess of 0.6X10-3 units/cm2 or 1.0 ug/cm2 and capable of decomposing a stain material which limitations are encompassed by the instantly claimed lysozyme digestive protein capable of decomposing a stain microbe on a stainless steel solid surface by covalent link of an amide bond.
Claims 8-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of copending Application No. US 15/790,846. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 of Application No. US 15/790,846, encompassing a digestive protein capable of decomposing a stain material are encompassed by the instantly claimed lysozyme digestive protein capable of .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/PREETI KUMAR/Examiner, Art Unit 1764